Citation Nr: 1726647	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-05 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service Entitlement to service connection for gastroesophageal reflux disease (GERD), and if so, whether service connection for that disability is warranted.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 through November 1969, to include combat service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Testimony was received from the Veteran during a March 2017 Board hearing.  A transcript of that testimony is associated with the claim file.

The issue of the Veteran's entitlement to a compensable disability rating for bilateral hearing loss has been raised by the record in a February 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue(s) of the Veteran's entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for a gastrointestinal disorder, claimed at that time as gastroenteritis, was denied in an April 1970 rating decision and the Veteran did not appeal that decision.


2.  The Veteran's current petition to reopen his claim for service connection for as gastrointestinal disorder, claimed as GERD, was received in May 2010.

3.  The evidence associated with the claims file since the April 1970 rating decision, when considered with the evidence previously of record, relates to the previously unestablished questions of whether the Veteran has a current gastrointestinal disorder, and, whether that disorder is related etiologically to illnesses sustained by him during his active duty service.

4.  The Veteran has pre-service Osgood-Schlatter's disease in his right knee that was aggravated beyond its natural progression during his active duty service.


CONCLUSIONS OF LAW

1.  The April 1970 rating decision that denied service connection for a gastrointestinal disorder, claimed at that time as gastroenteritis, is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1100 (2016).

2.  The additional evidence associated with the record since the April 1970 rating decision is new and material, and the Veteran's claim for service connection for a gastrointestinal disorder, claimed as GERD and hiatal hernia, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for a right knee disorder are met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Claim for Service Connection for GERD

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim for service connection for a gastrointestinal disorder, characterized at that time as gastroenteritis, was denied in an April 1970 rating decision.  As basis for the denial, the RO determined that the evidence assembled at that time did not show a current gastrointestinal disorder.  The Veteran did not appeal the adverse decision.  Accordingly, the April 1970 rating decision is final.

The Veteran's pending petition to reopen his claim was received by VA in May 2010.  In the May 2011 rating decision, the Cleveland RO determined apparently that new and material evidence was received and reopened the Veteran's claim.  The underlying service connection claim, however, was denied.  The Veteran has perfected a timely appeal and the matter now comes to the Board for de novo review.  Although the RO determined that sufficient evidence to reopen the claim was received, the Board is compelled to consider as part of its de novo review whether new and material evidence has been received.

At the time of the final April 1970 rating decision, the evidentiary record consisted essentially of the Veteran's claim submissions, service treatment records, limited records pertaining to VA treatment received by the Veteran in 1970, and a report of a March 1970 VA examination.  The claim submissions assembled at that time did not contain any express theories or factual assertions from the Veteran concerning his gastrointestinal disorder.  Similarly, the VA treatment records that were available for review at that time did not contain any records that were pertinent to the Veteran's gastrointestinal disorder.  As noted, the March 1970 VA examination determined simply that the Veteran did not have a gastrointestinal disorder at that time.

Since the April 1970 rating decision, the record has been augmented by additional evidence that includes specific lay assertions contained in the Veteran's new claim submissions and Board hearing testimony, copies of in-service correspondence between the Veteran and his family, records for private treatment through 2009, and records for VA treatment received through May 2017.  Of particular relevance here, the Veteran now asserts that he had recurring illness dating back to January 1969 that was marked by fevers, nausea, vomiting, and diarrhea.  Although the newly associated VA and private treatment records indicate infrequent treatment for the Veteran's gastrointestinal complaints, those records do show that the Veteran has been followed during VA treatment for diagnosed GERD and hiatal hernia.  During his Board hearing, the Veteran testified that he was diagnosed initially with GERD sometime during the 1980's and that he has been followed for that condition since that time.  The Veteran also testified as to occurrences of gastrointestinal illness during service.  Indeed, the service treatment records show that the Veteran was treated on multiple occasions during service for various abdominal and gastrointestinal symptoms that were diagnosed frequently as gastroenteritis.  Notably, the Veteran's November 1969 separation examination indicates that the Veteran was continuing to report problems with indigestion and stomach, liver, and intestinal trouble.

Considered together, the assembled evidence show current diagnoses of hiatal hernia and GERD and suggest medical questions that raise the renewed possibility that the Veteran has a chronic gastrointestinal disorder that began during his active duty service.  Accordingly, the Board finds that new and material evidence has been received and that the low threshold necessary for reopening his claim for service connection for GERD is met.  That claim is reopened and will next be addressed by the Board on a de novo basis.

II.  Service Connection for a Right Knee Disorder

The Veteran states that he entered service with pre-existing Osgood-Schlatter's disease in his right knee, and that the condition was aggravated during his active duty service.  On that basis, he asserts entitlement to service connection for a right knee disorder.

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for a disorder that pre-existed service where the evidence shows that the pre-existing disorder was aggravated by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  A pre-existing disability or disease will be considered to have been aggravated by active duty service if the evidence shows an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due merely to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a)(2016).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Given these provisions, the standard of proving a claim based on "aggravation" changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not but the presumption of soundness is nevertheless rebutted.  For a condition noted at entry, the pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) .

Turning to the evidence, the Veran's service treatment records include the report from his January 1968 enlistment examination.  In that report, the examining physician noted expressly that the Veteran had a pre-service history of bone and arthritis problems in his knees that had required surgical treatment.  Indeed, a physical examination of the Veteran's knees revealed the presence of scars that are presumably residual from the reported surgery.

In conjunction with the above, the record contains a September 1966 letter from Dr. G.A.K. and an October 1966 letter from Dr. P.L.W., which both state that the Veteran had undergone extensive treatment including surgery for right knee Osgood-Schlatter's disease that had been present for three or four years.  Of note, Dr. P.L.W. expressed that the Veteran demonstrated full right knee function during his last visit with him in November 1964.

Although the Veteran's physician found that his knee was fully functional, the Board finds that an underlying disability was clearly noted at entry.  As such, he is not presumed sound as to that disability.  In order for the presumption of aggravation to arise, the evidence must show that there was a permanent increase in the severity of the knee disability during service.  The Board is of the opinion that there was.

As mentioned above, Dr. P.L.W. expressed in his October 1966 letter that the Veteran had full right knee function during his last visit with him in November 1964.  Although the January 1968 enlistment examination noted the Veteran's pre-service history of right knee problems, a physical examination of the knee was apparently normal.  Indeed, no symptoms or functional impairment in the Veteran's right knee were noted.

Records for subsequent in-service treatment, however, show that the Veteran was seen on multiple occasions for right knee complaints.  In March 1968, the Veteran was placed on physical profile with the restriction that he be allowed to abstain from marches.  X-rays of the knee showed the previously diagnosed Osgood-Schlatter's disease.  The claim file also contains copies of preserved letters that the Veteran had sent home to his parents during his service in Vietnam.  In summary, some of those letters describe ongoing right knee pain and swelling and physical impairment caused by the symptoms in his knee.  During his November 1969 separation examination, the Veteran continued to report knee problems.

Post-service VA and private treatment records are notably sparse.  Nonetheless, the assembled records do show that the Veteran has undergone multiple right knee surgeries since his separation from service for recurring and ongoing meniscal tears that were manifested by ongoing pain, buckling, and instability.  An October 2011 letter from the Veteran's private physician states that the Veteran was being scheduled to undergo a right knee total replacement procedure in November 2011.

In sum, the evidence shows that the Veteran was essentially asymptomatic and had full function of his right knee at the time of his enlistment into service.  The subsequent in-service records show that the Veteran became symptomatic with pain and swelling during service.  Those symptoms became persistent throughout the course of the Veteran's active duty.  Post-service records show that the Veteran has had chronic and progressive right knee problems that have required surgery, including an apparent total knee replacement procedure in November 2011.  This record supports the conclusion that the disability noted at entry underwent an increase in severity in service so as to warrant a presumption of aggravation.  

Having so determined, the Board must consider whether there is clear and unmistakable evidence that such worsening was temporary or not beyond the natural progression of the disorder.  Given lack of functional impairment at entry, and the post-service history of chronic and progressive knee problems, it cannot be shown by clear and unmistakable evidence that the Veteran's right knee Osgood-Schlatter's condition was temporary or not aggravated beyond its natural progression during his active duty service.  Therefore, the Veteran is entitled to service connection for a right knee disorder.


ORDER

New and material evidence has been received and the Veteran's claim for service connection for GERD is reopened.

Service connection for a right knee disorder is granted.



REMAND

Having reopened the Veteran's claim for service connection for GERD, the Board finds that remand of that issue is required for additional claim development.  In that regard, VA treatment records indicate that the Veteran has been followed for GERD and a hiatal hernia since 2010.  Indeed, the Veteran testified during his Board hearing that he has been followed for those conditions.  Despite the same, the assembled VA and private treatment records contain only sporadic mention of his GERD and hiatal hernia conditions and do not include records for any evaluation or treatment of those conditions.  Under the circumstances, it appears likely that a complete set of the Veteran's VA treatment records have been associated with the record, and also, that additional private treatment records for ongoing treatment are available.  VA should undertake efforts to contact the Veteran to obtain the dates and locations of such treatment, and then, make efforts to obtain the records for identified treatment.  38 C.F.R. § 3.159 (c).

Subject to the above, the Veteran described in his Board hearing multiple instances of illness marked by gastrointestinal distress.  Consistent with his testimony, the service treatment records in the claim file document that the Veteran was treated on multiple occasions for gastrointestinal symptoms that were diagnosed at that time as gastroenteritis.  The Veteran's assertions and testimony regarding in-service chronicity of his gastrointestinal problems are also supported by copies of correspondence that the Veteran sent home during his service in Vietnam.  That correspondence contains repeated references to hospitalization and treatment for flulike symptoms that included gastrointestinal distress and therefore provide contemporaneous and credible evidence of the Veteran's stomach problems during service.

Despite the above, the Veteran has not been afforded a new VA gastrointestinal examination to determine whether currently diagnosed GERD and hiatal hernia were sustained initially during active duty service, or, resulted from the Veteran's in-service gastrointestinal illness.  Such an examination should be afforded to him at this time.  38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his GERD, hiatal hernia, and other gastrointestinal problems, and if so, he should be provided assistance in obtaining it.  Relevant VA treatment records for treatment received by the Veteran through the present should be associated with the record.  If such records are not available, the record should be documented in that regard.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the foregoing development has been completed to the extent possible, arrange for the Veteran to undergo a VA examination of his GERD and hiatal hernia to determine whether they are related etiologically to his active duty service.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

The examiner should conduct all necessary tests and studies.  The examiner should provide diagnoses pertinent to the Veteran's claimed GERD and hiatal hernia.  For each diagnosed disorder, the examiner should also provide opinions as to the following questions:

(a) is it at least as likely as not (at least a 50 percent probability) that the Veteran's disorder was sustained during his active duty service?

(b) is it at least as likely as not that the Veteran's disorder resulted from an injury or event that occurred during the Veteran's active duty service, to include his in-service gastrointestinal problems?

If the examiner is unable to provide any of the requested findings or opinions without resorting to speculation, he or she should explain the reasons for that inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant findings from the examination and applicable medical principles.  The examiner's findings, conclusions, and supporting rationale should be expressed in a report.

3.  After completion of the above development, the issue on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


